DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1a.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1b.	The amendment filed on 28 July 2021 has been entered.
1c.	The replacement drawings were received on 28 July 2021.  
Claim Status:
1c.	Claims 1, 5, 20-27, 30-31, 33, 39, 45-46, 57-58 are pending and under consideration. 
1d.	Claims 1, 5, 20-27, 30-31, 33, 39, 45-46, 57-58 are pending, of which claims 1, 5, 20-27, and 30 are under consideration. 
1e.	Claims 31, 33, 39, 45-46, 57-58 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/26/2021.

Information Disclosure Statement:

2.	The information disclosure statement filed 02 August 2021 has been received and complies with the provisions of 37 CFR §1.97 and §1.98.  The attached references have been considered as to the merits. 
Response to Applicants’ amendment and arguments:


 3a.	The amendment has overcome the objection to the disclosure, because the brief description for figure 1G, 27A, 28A, 29B have been amended to delete reference to color drawings.  Also, the embedded hyperlink and/or other form of browser executable code, on page 42, [00128]; page 59 [00186] have been deleted.  
3b. 	This application complies with the requirements of 37 CFR 1.821 through 1.825. The sequences disclosed on page 100 and figures 5D, 20-23 are now accompanied by the required reference to the relevant sequence identifiers. 
3c.	The objection to the drawings is withdrawn in part, because the drawings have been amended: The amino acid sequence listed in Figure 5D are legible. Figures 18C, 26B, 27A, 28A, and 29B are legible.
3d.	The objection to claim 5 is withdrawn, because in subpart (g), the word “the” before “cytotoxic lymphocytes” has been deleted; and in claim 5, subpart (h), the word “the” before “cytotoxic lymphocytes” has been deleted.
3e.	The rejection of claims 1, 5, 20-27, and 30 made under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn. Claims 1, 20 and 21 no longer recite “table 2”.  Amended claim 21 no longer recites “under stringent conditions”. 
3f.	The rejection of claims 1, 5, 25-27 made under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe et al, (US. Patent 9,114,131, issued on 25 August 2015), is withdrawn. The Watanabe et al reference does not teach or suggest a monoclonal antibody that comprises heavy chain CDR sequences that share 95% identity with the 1-3 sequences of SEQ ID NO:1-3; and also comprises light chain CDR sequences that share 95% identity with the CDR1-3 sequences of SEQ ID NO:4-6. 
3g.	The rejection of claims 21-23 made under 35 U.S.C. 102(a)(1) as being anticipated by Hasegawa et al, (US PG-Pub 2010/0183618, published on 22 July 2010), is withdrawn. The Hasegawa et al reference does not teach or suggest the invention recited in amended claims 21-23.

Oath/Declaration:
4a.	It is noted to Applicant that as stated in the Communication of 21 February 2020, a properly executed inventor’s oath or declaration has not been received for the inventors of the instant application.  Although no time period for reply is set forth in the instant Office Action, Applicant must submit the inventor's oath or declaration no later than the expiration of the time period set forth in the “Notice of Allowability” to avoid abandonment (see 37 CFR 1.53(f)).   Applicant must file the oath or declaration in compliance with 37 CFR 1.63, or a substitute statement in compliance with 37 CFR 1.64, executed by or with respect to each actual inventor (see 37 CFR 1.53(f)).
	In the reply filed on 28 July 2021, Applicant did not address the oath/declaration issue.

Maintenance of Previous Objections/Rejections:

Drawings:
4b.	The drawings are objected to because the instant figures 21 and 23 are presented in separate panels.  The panels should be labeled as “Figures 21A, 21B, etc.” The replacement drawings filed on 28 July 2021 did not address the objection to figures 21 and 23 made at the bottom of page 5 through the top of page 6 in the previous Office Action of 28 April 2021.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 U.S.C. § 112 [a]; Written Description:
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5a.	Claims 1, 5, 21-27, and 30 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The instant claims 1, 5, 21-27, and 30 encompass a monoclonal antibody that comprises heavy chain CDR sequences that share 95% identity with the CDR1-3 sequences of SEQ ID NO:1-3; and also comprises light chain CDR sequences that share 95% identity with the CDR1-3 sequences of SEQ ID NO:4-6 and an isolated nucleic acid that hybridizes with the complement of a sequence with at least 95% homology to a nucleic acid encoding specific polypeptide sequences.    
The specification teaches that the 7C6 antibody comprises the six CDR sequences set forth in SEQ ID NOs: 1-6 or the heavy and light chain sequences of SEQ ID NOs: 7/8, respectively. However, the specification does not teach an antibody that comprises heavy chain CDR sequences that share 95% identity with the CDR1-3 sequences of SEQ ID NO:1-3; and also comprises light chain CDR sequences that share 95% identity with the CDR1-3 sequences of SEQ ID NO:4-6. 
 that comprises heavy chain CDR sequences that share 95% identity with the CDR1-3 sequences of SEQ ID NO:1-3; and also comprises light chain CDR sequences that share 95% identity with the CDR1-3 sequences of SEQ ID NO:4-6”. Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  In Fiddes, claims directed 
Therefore, instant claims 1, 5, 21-27 and 30 fail to meet the written description provision of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.  
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).

Claim Rejections - 35 U.S.C. § 112 [a]; Scope of enablement:

5b.	Claims 1, 5, 21-27 and 30, stand rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a monoclonal antibody comprising the heavy chain region sequence set forth in SEQ ID NO:7 and the light chain region sequence set forth in SEQ ID NO:8; a monoclonal antibody comprising a heavy chain with three CDRs comprising the amino acid sequences SEQ ID NOs: 1-3 and a light chain with three CDRs comprising the amino acid sequences of SEQ ID NOs: 4-6; an isolated encoding said heavy/light chain sequences; a kit or a composition comprising said antibody; and a method of increasing NK cell cytotoxicity and cytokine production, comprising contacting the recited 7C6 antibody with NK cells, does not reasonably provide enablement for a monoclonal antibody that comprises heavy chain CDR sequences that share 95% identity with the CDR1-3 sequences of SEQ ID NO:1-3; and also comprises light chain CDR sequences that share 95% identity with the CDR1-3 sequences of SEQ ID NO:4-6 or an isolated nucleic acid that hybridizes with the complement of a sequence with at least 95% homology to a nucleic acid encoding 
The instant claims encompass a monoclonal antibody that comprises heavy and light CDR sequences that share 95% with the recited sequences, (claim 1); an isolated nucleic acid that hybridizes with the complement of sequences that are 95% homologous to specific recited sequences.  
The specification teaches that the monoclonal 7C6 antibody comprises the six CDR sequences set forth in SEQ ID NOs: 1-6 or the heavy and light chain sequences of SEQ ID NOs: 7/8, respectively. However, the specification does not teach an antibody that comprises heavy chain CDR sequences that share 95% identity with the CDR1-3 sequences of SEQ ID NO:1-3; and also comprises light chain CDR sequences that share 95% identity with the CDR1-3 sequences of SEQ ID NO:4-6.  The specification also teaches that SEQ ID NOs: 9-16, (recited in instant claim 21) encode HCDR1-3; LCDR1-3; heavy chain and light chain sequences, respectively, (see table 2 on page 111). 
Thus, the specification teaches a monoclonal antibody that comprises specific HCDR/LCDR sequences; heavy/light chain sequences and nucleic acid encoding such.  However, the instant claim 1 encompasses a genus of monoclonal antibodies that share 95% identity to the recited CDR sequences or nucleic acids that hybridize with the complement of a sequence with at least 95% homology to a nucleic acid encoding 
The criteria set forth in Ex parte Forman (230 USPQ 546 (Bd. Pat. App. & Int. 1986), and reiterated in In re Wands (858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)), which include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art and (8) the breadth of the claims, is the basis for determining undue extermination. In the case, the state of the prior art is such that it is well established in the art that the formation of an intact antigen-binding site of antibodies routinely requires the association of the complete heavy and light chain regions of a given antibody, each of which consists of three CDRs or hypervariable regions, which provide the majority of the contact residues for the binding of the antibody to its target epitope (Paul, Fundamental Immunology, 3rd Edition, 1993, pp. 292-295, under the heading “Fv Structure and Diversity in Three Dimensions”).  The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity, which is characteristic of the immunoglobulin.  It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having 1-3 sequences of SEQ ID NO:1-3; and also comprises light chain CDR sequences that share 95% identity with the CDR1-3 sequences of SEQ ID NO:4-6 
Regarding claim 23, the Examiner has interpreted the claims as reading on isolated mammalian cells, as well as mammalian cells in the context of a multicellular, transgenic organism.  
The specification of the instant application teaches vectors can be integrated into the genome of a host cell upon introduction into the host cell, and thereby are replicated along with the host genome, (00132).  However, there are no methods or working examples disclosed in the instant application whereby a multicellular animal with the incorporated the nucleic acid of the instant nucleic acid is demonstrated to express the encoded antibody.  There are also no methods or working examples in the specification indicating that a multicellular animal has said antibody “knocked in”.  The unpredictability of the art is very high with regards to making transgenic animals.  For example, Wang et al. (Nuc. Acids Res. 27: 4609-4618, 1999; pg 4617) surveyed gene expression in transgenic animals and found in each experimental animal with a single "knock-in" gene, multiple changes in genes and protein products, often many of which were unrelated to the original gene.  Likewise, Kaufman et al (Blood 94: 3178-3184, 1999) found transgene expression levels in their transfected animals varied from "full" (9 %) to "intermediate" to "none" due to factors such as "vector poisoning" and spontaneous structural rearrangements (pg 3180, col 1, 2nd full paragraph; pg 3182-3183).  Moreover, the literature teaches that the production of transgenic animals by microinjection of embryos suffers from a number of limitations, such as the extremely nd paragraph).  Thus, based on the art recognized unpredictability of isolating and using embryonic stem cells or other embryonal cells from animals other than mice to produce transgenic animals, and in view of the lack of guidance provided by the specification for identifying and isolating embryonal cells which can contribute to the germ line of any non-human mammal other than the mouse, such as dogs or cows, the skilled artisan would not have had a reasonable expectation of success in generating any and all non-human transgenic 
Finally, claim 30 encompasses a method of stimulating an antigen specific T cell immune response.  The specification only teaches that the antibodies of the invention increased NK cell cytotoxicity and cytokine production, (see 0053 and figure 10). The instant claim 30 is not enabled because it encompasses stimulation of immune response to countless different antigens, including self-antigens.    
Due to the large quantity of experimentation necessary to generate and screen variants of the heavy chain CDRs and light chain CDRs (and heavy/light chains), other than full-length amino acid sequences of SEQ ID NOs: 1-8, respectively, that are still capable of binding MICA α3 domain; the lack of direction/guidance presented in the specification regarding same; lack of working examples; the teachings of the prior art; the complex nature of the invention; and the unpredictability of the effects of CDR and heavy/light chain alterations on antibody activity, undue experimentation would be required of the skilled artisan to use the claimed invention.
Accordingly, the specification is only enabling for a monoclonal antibody, or antigen-binding fragment thereof, wherein the monoclonal antibody comprises: a heavy chain with three CDRs comprising the amino acid sequences of SEQ ID NO: 1, SEQ ID NO: 2, and SEQ ID NO: 3, respectively, and a light chain with three CDRs comprising the amino acid sequences of SEQ ID NO: 4, SEQ ID NO: 5, and SEQ ID NO: 6, respectively, a kit or a composition comprising said antibody; an isolated host cell; and a method for increasing NK cell cytotoxicity and cytokine production, comprising contacting the recited 7C6 antibody with NK cells.

Response to Applicants’ Arguments:
5c.	Applicant submits that without conceding to the correctness of the Examiner’s position and solely in an effort to expedite prosecution, Applicant respectfully submits amended claims herewith. Accordingly, Applicant respectfully requests reconsideration and withdrawal of the rejection.
	The amended claims filed on 28 July 2021 still recite 95% identity in the CDR sequences (see claims 1 and 21).  However, the amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity, which is characteristic of the immunoglobulin and the CDRs should be full length, but no mutations, substitutions, (see above).  Claims 23 and 30 are also still rejected for reasons set forth above and in the previous Office Action.   

New objections/rejections necessitated by Applicants’ Amendment

Claim Objections:
6.	Claim 20 is objected to because of the following informalities:
6a.	In claim 20, lines 2-3, the parentheses around “SEQ ID NO: 7” and “SEQ ID NO: 8” should be deleted.
	Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112 [b]:
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
7a.	Claim 21 recites an isolated nucleic acid molecule that hybridizes with the complement of a nucleic acid encoding a polypeptide selected from SEQ ID NO:9, 10, 11, 12, 13, 14, 15, 16 or a sequence that shares 95% homology to said sequences. However, the recited sequences are nucleic acid sequences and not polypeptides.  Thus, the metes and bounds of the claim cannot be determined. 
Claims 22-23 are also rejected under 35 U.S.C. 112, [b], is so far as they depend from claim 21 for the limitations set forth above.



Conclusion:
8.	Claim 20 is objected.  Claims 1, 5, 21-27, and 30 are rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Advisory Information:

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOZIA M HAMUD whose telephone number is (571)272-0884. The examiner can normally be reached Monday-Friday 8AM-4:30Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

/FOZIA M HAMUD/Examiner, Art Unit 1647                                                                                                                                                                                                        02 November 2021
/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647